Chief Judge Cranch
delivered the opinion of the Court:
The question is whether this is a specific legacy of the stock, or a pecuniary legacy to be paid in current money out of the assets of the testator’s general estate. We think it is a specific legacy of stock to the nominal amount of $20,000. The gift to the nephews is of $500 of the scrip *262in the canal company standing in his name; also the stock standing in his name in the Farmers and Mechanics’ Bank; also $1,000 of the stock of the insurance company. These three stock legacies are clearly specific legacies. The sum mentioned only indicates the nominal amount of the stock intended to be given. The gift to the corporation of “ the sum of $20,000 out of the six per cent, stock standing in my name.” This bequest differs from the former stock legacies by using the words “sum of” before the words $20,000. This difference is unimportant. The words “sum of” $20,000 means the same as the words “$20,000.” The sum is used as a limitation of the amount of the stock, which should pass by the bequest, if so much should remain. • We are not satisfied with the reasons of the Master of the Bolls in Kirby vs. Potter, 4 Vez., 750. This legacy differs also from the other stock legacies in using the words “ out of,” viz: “ The sum of $20,000 out of the six per cent, stock standing in my name if so much should remain out of. my personal estate after satisfying all previous bequests.” The words “so much” refer to the last noun, i. <?., stock. In Kirby vs. Potter, the Master of the Bolls says: “But when the phrase is £1,000 out of my reduced bank annuities the sense is that the executor should raise £1,000 by selling so much of that stock,” and he relied much upon the fact that the legacy was to be paid in one month from the testator’s death; whereas the other pecuniary legacies were not payable until six months afterwards; from which it seems to me the rational conclusion would be directly the contrary. He admits it was a case of doubt. In the present case all the pecuniary legacies are made payable in three months after the testator’s death; but no time is assigned for the payment of the stock legacies. If this was intended to be a pecuniary legacy the testator would probably have made it payable in three months, as in the case of the others. When he limited the legacy to the amount of 6 per cent. *263stock which might remain, not- exceeding $20,000, it cannot be supposed he intended to make up the deficiency (if any) in money. Again, the trustees are required to hold it until the stock should be redeemed, and then to re-invest the same in other 6 per cent, securities, and to apply the interest to the support of the asylums. It is impossible to execute the trust without considering it a specific legacy. The trust explains what might otherwise be doubtful. The money to be re-invested is the proceeds of the redemption of the stock which they will have held from the testator’s death to the time of the redemption. It seems to us, therefore, that it cannot be considered other than a specific legacy; and as such is entitled to all its increase at the time of the testator’s death. The judgment of the Orphans’ Court is affirmed as to the character of the legacy; but reversed-for refusing to allow the dividends from the last dividend day preceding the death of the testator.